200 Mich. App. 305 (1993)
503 N.W.2d 766
LYND
v.
ADAPT, INC
Docket No. 144949.
Michigan Court of Appeals.
Submitted April 14, 1993, at Grand Rapids.
Decided June 22, 1993, at 9:20 A.M.
Theodore P. Hentchel, for the plaintiff.
Edward R. DeVito, for the defendants.
Before: NEFF, P.J., and McDONALD and MURPHY, JJ.
PER CURIAM.
Plaintiff appeals as of right from a September 4, 1991, order granting summary disposition in favor of defendants pursuant to MCR 2.116(C)(10) in this action for retaliatory discharge from employment filed under the Whistleblowers' *306 Protection Act, MCL 15.361 et seq.; MSA 17.428(1) et seq. We reverse.
The trial court erred in concluding no genuine issues of material fact existed because plaintiff was discharged before she filed a complaint with the Department of Social Services. The act prohibits the discharge of an employee because the employee reports or is "about to report" a violation of a law or rule. MCL 15.362; MSA 17.428(2). Thus, the fact plaintiff reported the abuse alleged in this case to a "public body" after her discharge is not dispositive. A review of the evidence before the trial court reveals plaintiff made several attempts to remedy what she believed to be improper practices by reporting the alleged abuse to her supervisors and the organization's board of directors. She also contacted her state representative to learn whom she should contact to report the suspected abuse. We believe plaintiff presented sufficient evidence to withstand a motion for summary disposition with regard to the question whether she was discharged because she was "about to report" the suspected abuse, a clear violation of the act. Because a genuine issue of material fact existed, summary disposition was improperly granted. Prysak v R L Polk Co, 193 Mich. App. 1; 483 NW2d 629 (1992).
We also find an abuse of discretion in the trial court's denial of plaintiff's request to amend her complaint to more specifically allege she was discharged because she was about to report the alleged abuse. Mere delay is an insufficient ground for denial of a motion to amend. Terhaar v Hoekwater, 182 Mich. App. 747; 452 NW2d 905 (1990); Executone Business Systems Corp v IPC Communications, Inc, 177 Mich. App. 660; 442 NW2d 755 (1989).
Reversed and remanded for further proceedings. We do not retain jurisdiction.